DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 3-9 are cancelled. Claims 16-22 are newly added. Claims 1-2 & 10-22 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 recites “The battery according to claim 21”.  For purposes of examination, the cited passage is read as “The battery according to claim 20” as this appears to be applicant’s intent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 22 is rejected as being dependent on claim 21.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10, 12, 14 & 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0162590 A1) in view of Choi (US 2017/0352933 A1).
Regarding claims 1-2, 10, 16 & 18-19, Takahashi teaches a battery comprising a battery element (i.e electrode stack of positive electrodes and negative electrodes with a separator therebetween) comprising a positive electrode lead (101a) comprising at least one through hole (123a-b) and an exterior material (107) having an outer surface such as a laminate film made up of a three layered-structure comprising a metal film, an inner coat on the surface of the metal film and an outer coat on the other surface of the metal film which is configured to accommodate the battery element, wherein the through hole is covered by the battery element (Figs. 3A-C, 6A-B, 8C-D; [0011], [0055]-[0056], [0104] & [0123]) but is silent as to a heat release material being provided on the outer surface of the exterior material and positioned between the through hole of the electrode lead and the battery element, wherein the through-hole is covered with the exterior material. 													Choi teaches a battery (10) comprising a battery element (1) including an electrode lead; an exterior material (3) configured to accommodate the battery element; and a heat release material (20) provided on a terrace portion of the exterior material corresponding to an outer surface of the exterior material (Figs. 2 & 5; [0044]-[0046], [0049]-[0050] & [0078]). Accordingly, Choi teaches the exterior material being interposed between the heat release material and the electrode lead. Choi further teaches the heat release material including, as a heat radiation material, an inorganic material ingredient having a resistance of 1x1012 Ohm or above, a heat conductivity of 50 W/mK or above, and a powder particle size of 30 µm to provide insulation and heat conductivity with boron nitride, aluminum silicate or aluminum oxide, silica and the like being cited as possible examples ([0069]).						It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to place a heat release material on an outer portion of the terrace of Takahashi’s exterior material in order to quickly absorb the heat generated from the components constituting the battery module and quickly discharge the heat to outside, so that heat accumulation does not occur as taught by Choi ([0066] & [0081]). It is also noted that the terrace of the exterior material corresponds to an area above a portion of the electrode lead which also includes a region between the through-hole and a top side end of the battery element as illustrated in fig. 6A-B of Takahashi.							
Regarding claim 12, Takahashi as modified by Choi teaches the battery of claim 1, as shown above. Takahashi further teaches an electronic device comprising the inventive battery and receiving power supply therefrom ([0147]-[0148]).
Regarding claim 14, Takahashi as modified by Choi teaches the battery of claim 1, as shown above. Takahashi further an electric storage device (”a power storage device”) comprising the inventive battery, wherein the device supplies power to an electronic device connected to the battery ([0130]-[0135] & [0147]-[0148]).
Regarding claim 17, Takahashi as modified by Choi teaches the battery of claim 1, as shown above. Choi’s arrangement of the heat release material on the terrace portion of Takahashi’s exterior material results in a first configuration in which the heat release material can be positioned between the through hole and top side end of the battery elements or a second configuration in which the through-hole is positioned between the heat release material and a top side end of the battery element. However, one of ordinary skill in the art recognizes that the through-hole on the positive electrode lead can be positioned anywhere along the length of the positive electrode lead so long as the through hole allows alignment of the stacked positive 
Regarding claims 20 & 22, Takahashi as modified by Choi teaches the battery of claim 1, as shown above. Choi further teaches the heat release material being shaped as a thin film plate having a principal surface bonded to the outer surface of the exterior material and wherein the heat release material has a thickness of 30 mm or less ([0052], [0054] & [0078]).
Regarding claim 21, Takashashi as modified by Choi teaches the battery of claim 1, as shown above. Takashashi further teaches the positive and negative electrode leads being lead out from opposite sides of the battery as illustrated in figs. 6A-B. Thus, when the heat release material is positioned on positive electrode lead side of the terrace portion, the heat release material would only be positioned between the though-hole of the positive electrode lead and the battery elment.
	
Claims 11, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0162590 A1) and Choi (US 2017/0352933 A1), as applied to claims 1-2, 10, 12, 14 & 16-22 above, and further in view of Uesaka (US 2014/0379188 A1).
Regarding claim 11, Takahashi as modified by Choi teaches the battery of claim 1 and a battery pack (i.e power storage system) comprising the battery ([0131]-[0132]) but is silent as to the battery pack including a control unit that controls the battery.						Uesaka teaches a battery pack (“one or a plurality of electric storage elements”) comprising a battery (“electric storage element) and a control unit that controls the battery ([0009] & [0027]-[0029]).										prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.
Regarding claim 13, Takahashi as modified by Choi teaches the battery of claim 1, as part of an electric vehicle ([0189]) but is silent as to the electric vehicle further comprising a conversion device that receives power supply from the battery to convert the power to a driving force for the vehicle; and a control device that performs information processing related to vehicle control, based on information on the battery.								Uesaka teaches an electric vehicle comprising a battery, a conversion device that receives power supply from the battery to convert the power to a driving force for the vehicle; and a control device that performs information processing related to vehicle control, based on information on the battery ([0011]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a conversion device that receives power supply from the battery in Choi in order to convert the power to a driving force for the vehicle; and include a control device in the electric vehicle described by Choi in order to perform information processing related to vehicle control based on information on the battery as taught by Uesaka
 ([0011]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.,
Regarding claim 15, Takahashi as modified by Choi teaches the battery of claim 1 but is silent as to a power system comprising the battery of claim 1 and receiving power supply therefrom.												Uesaka teaches a power system comprising a battery which provides power supply to the power system ([0013]).											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include the battery of Choi in a power system which receives power supply from the battery in order to provide additional sources of power for a power system as taught by Uesaka ([0013]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Takahashi as modified by Choi does not fairly teach or suggest a heat release material provided on an outer surface of an exterior material that accommodated a battery element, the examiner respectfully disagrees.					In particular, applicant argues that the terrace portion on which the heat release material in Choi’s embodiment is provided does not correspond to an outer surface of Choi’s exterior material but offers no arguments to rebut the office’s interpretation. While the examiner acknowledges that the heat release material can be provided on at least one of the positive and negative electrode leads, it is noted that the two locations (i.e terrace portion and electrode lead) of the heat release material constitute alternative arrangements for including a heat release . 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727